Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Remark


This Office action has been issued in response to amendment filed on 05/09/2022. 

Terminal Disclaimer

The terminal disclaimer filed on 05/15/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowance

Claims (1-7) and (8-14) are allowable.


Reason for Allowance


The cited arts of record Ng et al. US Patent Application US 8312170 B2 (hereinafter Ng) in view of Lachhwani et al. US Patent Application Publication US 20020116418 Al (hereinafter Lachhwani) teach a layout manager for creating anchors and websites.
Claims (1-7) and (8-14) are allowable. Independent claims 1 and 8 are allowable because the cited arts of record Ng et al. US Patent Application US 8312170 B2 (hereinafter Ng) in view of Lachhwani et al. US Patent Application Publication US 20020116418 Al (hereinafter Lachhwani) do not explicitly disclose, teach, or suggest the claimed limitations of: 


Claim 1.
a layout manager running on said hardware processor to dynamically create at least automatic anchors between parallel edges of affecting and affected selected master components or regular components to when said layout manager detects a situation where an affecting selected component is related to an affected selected component, said automatic anchors to maintain a spatial relationship between said affecting and affected selected components when said affecting selected component is moved, said automatic anchors having associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components. 

(in combination with all other features in the claim).

Claim 8.
dynamically creating at least automatic anchors between parallel edges of affecting and affected selected master components or regular components to when said layout manager detects a situation where an affecting selected component is related to an affected selected component, said automatic anchors to maintain a spatial relationship between said affecting and affected selected components when said affecting selected component is moved, said automatic anchors having associated dynamic layout rules, said rules defining relationships at least between content and a containing component, between a component and a peer component in a primary direction and between horizontal and vertical edges of said affecting and said affected selected components. 

(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144